Citation Nr: 0601725	
Decision Date: 01/20/06    Archive Date: 01/31/06

DOCKET NO.  03-28 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William F. Buckley, Jr., Associate Counsel




INTRODUCTION

The appellant served on active duty from December 1980 to 
December 2000.

The case comes before the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which granted the appellant's service-connection 
claim for hypertension and assigned an evaluation of 10 
percent, effective 
January 1, 2001.  


FINDINGS OF FACT

1.  The VA has fulfilled, to the extent possible, its notice 
and duty to assist to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issues addressed in this decision.

2.  The hypertension is controlled with medication.  The 
diastolic blood pressures are not predominantly 110 or more, 
and the systolic blood pressures are not predominantly 200 or 
more.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.321, 4.2, 4.7, 4.104, Diagnostic Code 
7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005) 
was enacted and became effective.  This law describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  VA also revised the regulations effective 
November 9, 2000.  See  66 Fed. Reg. at 45,620-32 (Aug. 29, 
2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).

The Board also notes that the VA General Counsel has held 
that the notice provisions of the VCAA are not applicable to 
claims for higher initial ratings, where VCAA notice has 
already been provided.  See VAOPGCPREC 8-2003 (holding that 
"[i]f, in response to notice of its decision on a claim for 
which VA has already given the section 5103(a) notice, VA 
receives a notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue").  The increased rating claim discussed 
in this decision is governed by VAOPGCPREC 8-2003 as the 
veteran's increased rating claim stems from the initial grant 
of service connection for hypertension.  Even so the 
appellant is not prejudiced by the Board's consideration of 
his increased rating claim as, after examining the record, 
the Board is satisfied that all relevant facts have been 
properly developed, to the extent possible, and no further 
notice or assistance to the veteran is required to comply 
with the VCAA with regard to his claim.  Service medical 
records, VA examination reports, private medical records and 
statements, and lay statements have been associated with the 
record.  The VA satisfied its duty to notify by means of VCAA 
letters dated September 2001, October 2003, and June 2005, a 
March 2005 statement of the case and a June 2005 supplemental 
statement of the case.  Specifically, the appellant was 
advised by VA of the information required to substantiate the 
claim on appeal, what evidence VA had obtained, and of his 
and VA's respective duties for obtaining evidence.  In the 
October 2003 and June 2005 VCAA letters, the AOJ notified the 
appellant that it was his responsibility to make sure that VA 
received all requested information.  The Board notes that the 
October 2003 VCAA letter also asks the veteran to show that 
his disability has worsened.  

The Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Mayfield, 19 Vet. App. at 
123-29 (2005).  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 
4 Vet. App. 384 (1993).  

Analysis

The veteran contends, in essence, that his hypertension has 
worsened in severity and that a higher evaluation is 
warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2005).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  The veteran's entire history is 
reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.  Because the present appeal arises from an initial 
rating decision, which established service connection for 
hypertension and an assigned initial disability rating, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's hypertension is evaluated as 10 percent 
disabling under Diagnostic Code 7101, which contemplates 
hypertensive vascular disease (hypertension and isolated 
systolic hypertension) with diastolic pressure predominantly 
100 or more, or systolic pressure predominantly 160 or more, 
or where there is a history of diastolic pressure 
predominantly 100 or more and continuous medication is 
required for control.  The next higher rating, 20 percent, 
requires diastolic pressure which is predominantly 110 or 
more, or systolic pressure predominantly 200 or more.  The 
disability will be rated at 40 percent with diastolic 
pressure predominantly 120 or more.  A 60 percent rating will 
be assigned with diastolic pressure predominantly 130 or 
more.  38 C.F.R. § 4.101, Diagnostic Code 7101 (2005).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For the purposes of this section, the 
term hypertension means that the diastolic blood pressure is 
predominantly 90 millimeters or greater, and isolated 
systolic hypertension means that the systolic blood pressure 
is predominantly 160 millimeters or greater with a diastolic 
blood pressure of less than 90 millimeters.  38 C.F.R. § 
4.104, Diagnostic Code 7101, Note (1).

While in service in May 2000, the veteran had three blood 
pressure tests with readings of 150/110, 151/107, and 140/96.  
In July 2000 the veteran's blood pressure was 132/100.

VA outpatient records reflect complaints of, and treatment 
for hypertension for which the veteran was prescribed 
medication.  These records reflect blood pressure 
measurements under the 200 level for systolic pressure and 
under 110 for diastolic pressure in all but one instance in 
December 2002 when the veteran's blood pressure was 210/110.

During treatment visits to the VA medical facility from July 
2001 through October 2004, the veteran's blood pressure 
readings were as follows: 155/88 
(July 23, 2001), 172/110 (December 20, 2002), two readings of 
159/86 
(January 17, 2003), two readings of 152/85 and 152/85 (May 
22, 2003), 140/84 (July 24, 2003), 129 over 71 (November 4, 
2003), 127/75 (November 18, 2003), 114/73 (June 25, 2004), 
122/69 (July 6, 2004), 134/82 (September 27, 2004), 145/83 
(October 16, 2004), and 107/60 (October 18, 2004).  A January 
2003 VA medical record revealed that the veteran's blood 
pressure was 159/86.  The veteran was taking 
hydrochlorothiazide, ibuprofen, lisinopril and felodipine.  

At the time of a February 2004 VA examination, the veteran's 
blood pressure was 145/84.  It was then re-checked two more 
times with readings of 150/90 for the right arm and 148/80 
for the left arm.  The veteran complained of chest pain and 
shortness of breath.  In that report, the VA examiner 
discussed the veteran's December 2003 hospitalization at the 
Methodist Hospital in which the veteran took a treadmill test 
that clearly showed no aortic insufficiency or 
hyperthyroidism to warrant a rating for another underlying 
heart disorder under 38 CFR 4.104.  At the time the veteran 
was taking the following medications: adalat, lisinopril, 
hydrochlorothiazide, testosterone transdermal gel, ibuprofen 
and loratadine.

In April 2005, VA treatment records showed a blood pressure 
reading of 135/80 and the veteran was continued on 
hypertension medication.  He reported no weakness, pain, 
tingling, fever, or other complications.  His current 
medications were listed as hydrochlorothiazide, ibuprofen, 
lisinopril, loratadine, and nifedipine (the generic form of 
Adalat).  

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant a higher, 20 
percent, evaluation for hypertension are not met.  The Board 
has carefully reviewed the clinical records, which contain 
many blood pressure readings.  In this regard, the Board 
notes that the next higher rating does not just require one 
or a few readings, which show a diastolic pressure of 110 or 
more, or a systolic pressure of 200 or more.  Rather, the 
readings must be predominantly 110 or more for the diastolic 
pressure, or predominantly 200 or more for the systolic 
pressure.  In the present case there are no findings which 
meet these criteria; hence the readings certainly do not 
predominantly meet the higher requirements for a higher 
rating.  Rather, these records show that the veteran's blood 
pressure is well-controlled by prescribed medications.  The 
many blood pressure readings of record provide a clear 
preponderance of evidence which establish that the 
requirements for a higher rating have not been met.

In exceptional cases where scheduler evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.21(b)(1) 
(2005).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.

Here, the Board finds no evidence of an exceptional 
disability.  There is nothing in the record to show by 
medical evidence that the veteran has ever been unemployable 
due to his hypertension.  Hence, the evidence cannot 
establish that the service-connected hypertension alone, 
interferes markedly with his employment so as to make 
application of the scheduler criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from hypertension warrant extra-scheduler 
consideration.  

Additionally, since the veteran's blood pressure readings 
never approached the rating criteria for the next higher 
rating level, during the entire period, under Fenderson, 
staged ratings are not warranted. 

The Board has considered the applicability of the benefit-of-
the-doubt doctrine.  However, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating in excess of 10 percent for hypertension is 
denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


